Per Curiam.
The present action was initially filed with this Court in the form of a complaint for a writ of mandamus. We dismissed the complaint on September 1, 1970, for lack of merit in the grounds presented. On appeal to the Supreme Court the order of dismissal was vacated, and the case was remanded back to this Court for further proceedings. See UAW v Governor, 388 Mich 578; 202 NW2d 290 (1972).
The instant suit originally focused upon the *118activities of thé defendant while he was a member of the Michigan Employment Security Appeal Board. However, inasmuch as defendant’s appointment to the board has since expired, the parties agree that defendant’s conduct while on the board is no longer at issue in the present controversy. The sole remaining question is one of law and centers upon the construction and interpretation of § 35 of the Michigan Employment Security Act1 which reads in pertinent part:
"Each member of the board [Michigan Employment Security Appeal Board] shall devote full time to the functions of the board. Each member shall, therefore, personally perform the duties of his office during the hours generally worked by other officers and employees of the executive department of the state.”
Plaintiffs argue that §35 requires the board members to devote full time to the functions of the board, that board members work at least 40 hours a week during the hours normally worked by other officers and employees of the executive department, and that board members are precluded from engaging in any other business or profession while serving on > Michigan Employment Security Appeal Board.
On the other hand defendant contends that § 35 does not require board members to work a specific number of hours but rather requires that they completely and competently fulfill their duties and that board members are not prohibited from pursuing any outside business or profession.
Since statutory language is at issue, the normal rules of statutory construction are applicable. Where, as here, the interpretation of statutory *119language is disputed, it becomes our primary obligation to ascertain and carry into effect the intent of the Legislature. Dussia v Monroe County Employees Retirement System, 386 Mich 244; 191 NW2d 307 (1971). Moreover, the words used in § 35 are commonplace and the language is clear, therefore, we will not engraft an interpretation upon the language contrary to the plain meaning of the words used. See Dussia, supra, citing MacQueen v City Commission of the City of Port Huron, 194 Mich 328; 160 NW 627 (1916). After a careful and thorough reading of § 35 of the Michigan Employment Security Act2 we are persuaded the Legislature sought to insure that a board member’s employment-related activities would comport to that expected of other full-time state employees.
The Legislature did not specifically delineate in the act the meaning of the phrase "hours generally worked by other officers and employees of the executive department”. However, it is reasonable to conclude, without doing violence to the language of the act, that the Legislature had in mind that board members would perform their duties during ordinary office hours which constitutes an eight-hour day Monday through Friday falling within the period of 7:30 a.m. to 6:30 p.m. In this regard, we are in complete agreement with that portion of the amicus curiae brief submitted by the Attorney General which states:
"There has been no showing — nor, indeed, is it conceivable that there would be any — as to why compliance with the statutory mandate would be either impractical or burdensome. Upon acceptance of this important post, a person should anticipate the burden to be assumed and make the necessary arrangements. Other full time state employees and officers are able to comply with *120these standards and appeal board members should also be compelled to do so.”
Similarly the Legislature did not define the sentence in the act which reads: "Each member of the board shall devote full time to the functions of the board”. Nonetheless we find the rules of the Civil Service Commission governing the hours and acceptance of outside employment3 helpful in explaining the meaning of the sentence. Admittedly the Legislature did not incorporate Civil Service Rules into the act by reference. However, we view these rules as a model of the type of employment standards the Legislature intended.
A review of § 8 of the Civil Service Rules of 1972 reveals that: (1) a full-time state employee must work at least 80 hours bi-weekly or in other words at least 40 hours a week (CSR 1972, 8.1); (2) a full time state employee is permitted to engage in supplementary employment provided that it does not conflict in hours or interest with state employment and provided written consent is obtained from the appointing authority which in the instant case is the Governor (CSR 1972, 8.5, 8.5a, 8.5b; and MCLA 421.35; MSA 17.537); and (3) in the event written consent for supplementary employment is obtained, the appointing authority must be kept continually advised of any changes in relation to the outside employment (CSR 1972, 8.5c). It,is at once apparent that these rules are not arbitrary and capricious but rather are based upon sound reason and common sense.
For the reasons delineated above, we hold that § 35 of the Michigan Employment Security Act: (1) requires members of the Michigan Employment Security Appeal Board to work at least 40 hours a *121week with the hours of work falling between 7:30 a.m. and 6:30 p.m. Monday through Friday and (2) does not prohibit members of the board from engaging in outside employment provided that such employment does not conflict in hours or interest with state employment and further provided that written consent is obtained from the Governor and that the Governor be kept informed of any changes in relation to outside employment.

 MCLA 421.35; MSA 17.537


 Civil Service Rules 1972, § 8